DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “bistable spring is configured to coil around the article of clothing and/or the accessory and thereby cause the casing to at least partially surround the article of clothing and/or the accessory” and embodiments must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 14-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 14 recites “a casing” and “the bistable spring is configured to coil around the article of clothing and/or the accessory and thereby cause the casing to at least partially surround the article of clothing and/or the accessory” these limitations are not shown or described in the originally filed specification and therefore is considered new 
Claims 15-19 are rejected as depending from claims 1 and 14 and therefore incorporate the new matter.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites “a casing” the specification does teach or disclose “a casing” for this reason it is unclear exactly what structure is required to meet the limitation of a casing.  For this reason the scope of claim 14 is indefinite. For the purpose of examination it is assumed that the casing is the material that makes up the pocket.
Claim 14 recites “the bistable spring is configured to coil around the article of clothing and/or the accessory and thereby cause the casing to at least partially surround the article of clothing and/or the accessory” The specification fails to teach or disclose 
Claims 15-19 are rejected as depending from claim 14 and therefore incorporating the indefinite scope.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, and 10-12  is/are rejected under 35 U.S.C. 103 as being unpatentable over Galler et al. (US 6035449 A) in view of Brown, deceased et al. (US 3741376 A)(Brown hereafter) and West (US 2012/0298824 A1).
Regarding claim 1, Galler et al. (Galler hereafter) discloses an article of clothing or an accessory comprising, a first magnet (44/46) disposed on an interior side of the article of clothing or the accessory (12), a first magnet (44/46) disposed within the first sleeve, a pocket (20), a sleeve (noting the sleeve in which magnets 30 and 32 are placed) closed on three sides attached to a back side or an inside of the pocket, and a second magnet (30/32) disposed within the second sleeve, wherein the pocket is 
Galler does not specifically disclose the sleeve is open on one side or the second magnet is configured to be removable from the sleeve via the open side.
Brown teaches the ability to have a device attached by a magnetic closure including a magnet (20) within a sleeve (27) that includes an open side (noting the open top shown in Fig. 3).
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the device of Galler and place the magnet within a sleeve that is sewn on 3 sides as demonstrated by Brown, with an open side because such a change would require merely choosing one attachment pocket design over another.  Having a pocket that is sewn on three sides would allow the magnets to be removed and replace more easily without the need to cut stitching and reclose the pocket.  Further sewing the pocket on only three sides would result in at least one fewer manufacturing steps, thereby increasing the ease of manufacturing.
Galler does not specifically disclose at least one bistable spring attached to the article of clothing or accessory, wherein the at least one bistable spring is configured to coil around the article of clothing or the accessory.
West teaches the ability to have a mounting structure including a bistable spring whereby the bistable spring (105) is attached to an article of clothing or accessory (110/210/1105/1205) and the bistable spring is capable of coiling around the article of clothing or accessory.

Regarding claim 2, modified Galler disclose the second sleeve is sewn to the back side of the pocket (Fig. 2).
Regarding claim 4, modified Galler discloses the sleeve comprises at least two sleeves (Fig. 2).
Regarding claim 10, modified Galler discloses the article of clothing is a hat (abstract), and wherein the accessory purse, handbag, tote bag, or backpack (noting Galler discloses attaching the device to a portable bag).
Regarding claim 11, modified Galler demonstrates wherein the pocket is configured to be a modular pocket (Fig. 2).
Regarding claim 12, modified Galler discloses wherein the pocket is configured to be detached from the article of clothing (Fig. 2) or the accessory or moved with respect to a surface of the article of clothing or the accessory (inasmuch as it can be moved when detached).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Galler et al. (US 6035449 A) in view of Brown, deceased et al. (US 3741376 A)(Brown hereafter) and West (US 2012/0298824 A1) as applied to claim 1 above, and further in view of Barone et al. (US 2014/0366250 A1).

Barone et al. (Barone hereafter) teaches the ability to have a pocket including front and back sides with radio wave shield layers (Fig. 1).
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the device of Galler and include layers of RF shielding in order to create a more secure pocket for objects including the capability of wireless communication as taught by Barone (Paragraph 0022).

Claims 5-8 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Galler et al. (US 6035449 A) in view of Brown, deceased et al. (US 3741376 A)(Brown hereafter) and West (US 2012/0298824 A1) as applied to claim 1 above, and further in view of Foley (US 4416315 A).
Regarding claim 5, modified Galler does not specifically disclose a tether inserted through an opening in the pocket, wherein the tether includes at least one fastener configured for attachment to the article of clothing or the accessory.
Foley teaches the ability to have an attachable pocket including a tether (18/20/16) inserted through an opening (22) in the pocket, wherein the tether includes at least one fastener (18) configured for attachment to the article of clothing or accessory (Fig. 2).
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the device of Galler and include a tether because such a 
Regarding claim 6, modified Galler and specifically Foley demonstrates the article of clothing or the accessory includes a plurality of apertures (noting the apertures formed between the belt and belt loops, Fig. 2), wherein the pocket is attached to the article of clothing or the accessory via a connection between at least one aperture of the plurality of apertures and the at least one fastener.
Regarding claim 7, modified Galler and specifically Foley discloses the tether is an adjustable tether configured to be adjusted vertically (Figs. 1 and 4), horizontally, and/or diagonally along the article of clothing or the accessory (noting portion 18 is capable of pivoting and adjusting via connection of 20 between portions 16 and 18).
Regarding claim 8, modified Galler and specifically Foley discloses the tether is configured to connect a plurality of properly sized and shaped pockets to the article of clothing or the accessory (i.e. the a pair of pockets that are attached to one another and having 16/20/18 attached thereto).
Regarding claim 13, modified Galler and specifically Foley discloses a clip (18), wherein a first portion of the clip is configured to be attached to the pocket and a second portion of the clip is configured to be attached to the article of clothing or the accessory (Fig. 4).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Galler et al. (US 6035449 A) in view of Brown, deceased et al. (US 3741376 A)(Brown hereafter),  as applied to claim 5 above, and further in view of Missett et al. (US 2011/0056001 A1).
Regarding claim 9, modified Galler discloses an embellishment (28/18) attached to the pocket, but does not specifically disclose it is magnetically attached.
Missett et al. (Missett hereafter) teaches the ability to have an embellishment (12) magnetically attached to a front side of a pocket (Fig. 2).
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the modified device of Galler and magnetically attach an embellishment to the front in order to further embellish the pocket and to allow the embellishment to be removed and replaced as demonstrated by Missett.

Response to Arguments
Applicant's arguments filed 25 February 2021 have been fully considered but they are not persuasive. 
Applicant argues that the objections to the drawings are now moot in response to the amendment. Examiner respectfully disagrees as the drawings fail to show all of the limitations claimed in claim 14.
Applicant argues that the casing is shown in at least figure 18 (e.g. surrounding the phone), and that Figure 18 also discloses the coiling features of the claim (e.g. the at least one bistable spring is configured to coil around the article of clothing and/or the accessory and thereby cause the casing to at least partially surround the article of clothing/or the accessory) and the bistable spring 62 coils around the article of clothing, it causes the casing to also coil. Examiner notes that there is no instance of “casing” in .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW T THEIS whose telephone number is (571)270-5700.  The examiner can normally be reached on 7:00 am - 5:00 pm Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571)-272-4544.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/M.T.T./Examiner, Art Unit 3734   

/NATHAN J NEWHOUSE/Supervisory Patent Examiner, Art Unit 3734